 In the Matter ofBREWSTER-IDEAL CHOCOLATE- Co.andUNITED GAS,CODE & CHEMICAL WORKERS OF AMERICA, C. I. O.Case No. R-5150.Decided- May -1, 1943Messrs.. Alex W. PatonandAlbert E. Brewster,of Newark, N. J.,for the Company.Mr. Samuel L. Rotiibard,of Newark, N. J., for the United.Buitenkant & Cohen, by Mr. Jacques Buitenkant,of New York City,for the A. F. L.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Gas, Coke & Chemical Workersof America, C. I. 0., herein called the United, alleging that" a questionaffecting commerce had arisen concerning the representation of em-ployees of Brewster-Ideal Chocolate Co., Newark, New Jersey, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Jack Davis, TrialExaminer.Said hearing was held at Newark, New Jersey, on April'8, 1943.The Company, 'the United, and Candy & ConfectioneryWorkers, Local Union No. 452, Greater New York, affiliated withBakery & Confectionery Workers International Union of America,A. F.,L., herein called the A. F. L., appeared, participated, and wereafforded full opportunity to be heard, to examine, and cross-examinewitnesses, and to introduce evidence bearing upon the issues.'TheIWe find nomerit In thecontention made by theA. F. L. that thepetition filed hereinshould be dismissed on the groundsthat the United does not havejurisdiction to organizeemployees inthe confectionerymanufacturing industry,in which theCompany is engaged.Cf.Matter of McLouth Steel CorporationandLocal 174, International Union, United Auto-mobile Workers of America, affiliated with the Congress of Industrial Organizations,30N. L. R. B.1000;PuebloGas and FuelCo. v. N.L. RB., 118F. (2d) 304(C. C. A. 10),enforcing23 N L.R. B. 1028;Matter of Rathbbrne,Hair& Ridgway CompanyandWare-house and Distribution Workers Union,Local 208,I.L.W. U., affiliatedwith C. 1.0., 45N. L. R. B. 612.49 N. L.R. B., No. 46.366 BREWSTE'R-IDEAL CHOCOLATE CO.367.Trial Examiner's rulings made at the hearing are free from'prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBrewster-Ideal Chocolate Co. is a New Jersey corporation engagedat Newark, New Jersey, in the manufacture of chocolate, cocoa, andconfectionery products.During the year 1942, the Company used rawmaterials consisting of chocolate, cocoa beans, milk powder, cornsyrup, peanuts, raisins, and vanilla beans, valued at approximately$500,000, of which 90 percent was purchased and shipped to the Com-pany from points outside the State of New Jersey.During the sameperiod, the Company sold in excess of $1,000,000 worth of finishedproducts, of which approximately 60 percent was sold and transportedto purchasers outside the State of New Jersey.The Company admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke & Chemical Workers of America is a labor organi-zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.Candy & Confectionery Workers, Local Union No. 452, GreaterNew York, affiliated with Bakery &'Confectionery Workers Interna-tionalUnion of America, is a labor organization affiliated- with theAmerican Federation of Labor, admitting to membership, employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATION -The Company has refused to recognize the United as the exclusivebargaining representative of the employees in an alleged appropriateunit because of the existence of a closed-shop contract between theA. F. L. and the Company.-A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the United represents a substantial numberof employees in the unit hereinafter found appropriate.2The report of the Regional Director states that the United submitted 55 application-for-membership cards dated between January and March ,l943 bearing apparently genuinesignatures of persons whose names appear on the Company's pay roll of March 5, 1943,which contains the names of 91 employees in the unit alleged to be appropriate by theUnited.The report further statesthat the AF. L relies on its contract with the Companyto substantiate its m epresentation claim. 368DECISIONS OF NATIONTAL LABOR `RELATIONS BOARDThe contract referred to above was executed on September 16, 1940,effective as of September 4, 1940, and continuing, by its terms, for 3years and from year to year thereafter "unless at least 15 days priorto September 4 of any year either party gives written notice to theother that it does not desire to continue this agreement . . ."Thiscontract covers all employees of the Company exclusive of "those em-ployed in office, sales; or supervisory capacity."The contract furtherprovides for revision of wages as of September 4, 1942.The recorddiscloses that the A. F. L. did negotiate an increase in wages on Sep-tember 4, 1942.The A. F. L. contends that in view of said provision,and the negotiation of wages pursuant thereto, the contract is,a barto a present determination of representatives.We find no merit inthis contention.We have frequently held that a contract-for an unreasonable lengthof time and which has been in effect for a year or more does not con-stitute a bar to an investigation and certification of representatives.At the date of the hearing, the contract of September 4, 1940, had beenin effect for more than 21/, years and had only about 5 months to run.We, accordingly; find that the contract entered into on September 16,1940, between the Company and the A. F. of L. does not constitute abar to a present determination of representatives.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe'find in accordance with the stipulation of the parties that allemployees of the Company employed at its Newark, New Jersey, plant,including maintenance mechanics, firemen', and,,'iAvatchmen, but ex-cluding supervisors, office and sales employees,, constitute d, unit ap-priate for'the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which-has, arisen be resolved by an election by secret ballot among the eni-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.'xSeeMatter of Wichita Union Stockyards CompanyandPackinghouse Workers Organ-izing Committee,Local No. 94,affiliated with the C.I.0., 40 N. L. R. B.369, and cases citedtherein. BREWSTER-IDEAL CHOCOLATE CO.DIRECTION OF ELECTION369By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Brewster-IdealChocolate Co., Newark, New Jersey, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules land Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employed.during the pay-roll' period immediately preceding. the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding employeesthey desire to be represented by United Gas, Coke & Chemical Workersof America, C. I. 0., or by Candy & Confectionery Workers, LocalUnion No. 452, Greater New York, affiliated with Bakery & Confec-tioneryWorkers International Union of America, A. F. of L., for thepurposes of collective bargaining, or by neither.